               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 STRONG MICROBIALS INC.,

                              Plaintiff,                Case No. 19-CV-904-JPS
 v.

 MANN LAKE LTD.,                                    PROTECTIVE ORDER

                              Defendant.


       On November 5, 2019, the parties filed a joint motion for entry of a

protective order. (Docket #29). The parties request that the Court enter a

protective order so that they may avoid the public disclosure of confidential

information and documents. Id. Rule 26(c) allows for an order “requiring

that a trade secret or other confidential research, development, or

commercial information not be revealed or be revealed only in a specified

way.” Fed. R. Civ. P. 26(c)(1)(G), Civil L. R. 26(e).

       The Court sympathizes with the parties’ request and will grant it,

but, before doing so, must note the limits that apply to protective orders.

Protective orders are, in fact, an exception to the general rule that pretrial

discovery must occur in the public eye. Am. Tel. & Tel. Co. v. Grady, 594 F.2d

594, 596 (7th Cir. 1979); Fed. R. Civ. P. 26(c); see also Citizens First Nat’l Bank

of Princeton v. Cincinnati Ins. Co., 178 F.3d 943, 945–46 (7th Cir. 1999).

Litigation must be “conducted in public to the maximum extent consistent

with respecting trade secrets…and other facts that should be held in

confidence.” Hicklin Eng’r, L.C. v. Bartell, 439 F.3d 346, 348 (7th Cir. 2006).




 Case 2:19-cv-00904-JPS Filed 11/14/19 Page 1 of 11 Document 31
       Nonetheless, the Court can enter a protective order if the parties

have shown good cause, and also that the order is narrowly tailored to

serving that cause. Fed. R. Civ. P. 26(c); see, e.g., Citizens First Nat’l Bank of

Princeton, 178 F.3d at 945, Jepson, Inc. v. Makita Elec. Works, Ltd., 30 F.3d 854,

858 (7th Cir. 1994) (holding that, even when parties agree to the entry of a

protective order, they still must show the existence of good cause). The

Court can even find that broad, blanket orders are narrowly tailored and

permissible, when it finds that two factors are satisfied:

       (1)    that the parties will act in good faith in designating the
              portions of the record that should be subject to the protective
              order; and
       (2)    that the order explicitly allows the parties to the case and
              other interested members of the public to challenge the
              sealing of documents.

Cty. Materials Corp. v. Allan Block Corp., 502 F.3d 730, 740 (7th Cir. 2006)

(citing Citizens First Nat’l Bank of Princeton, 178 F.3d at 945). The parties have

requested the protective order in this trademark infringement action in

good faith; they seek the order so that they might freely exchange sensitive

information including, for example, information regarding the parties’

product development, manufacturing specifications, marketing plans,

sales, costs, profits, and other nonpublic information that, if made public,

could cause competitive injury. (Docket #29 at 1). The Court thus finds that

there is good cause to issue the requested protective order.

       Finally, the Court must note that, while it finds the parties’ proposed

order to be permissible and will, therefore, enter it, the Court subscribes to

the view that the Court’s decision-making process must be transparent and

as publicly accessible as possible. Thus, the Court preemptively warns the

parties that it will not enter any decision under seal.


                           Page 2 of 11
 Case 2:19-cv-00904-JPS Filed 11/14/19 Page 2 of 11 Document 31
       Accordingly,

       Based on the parties’ joint motion, (Docket #29), and the factual

representations set forth therein, the Court finds that exchange of sensitive

information between or among the parties and/or third parties other than

in accordance with this Order may cause unnecessary damage and injury

to the parties or to others. The Court further finds that the terms of this

Order are fair and just and that good cause has been shown for entry of a

protective order governing the confidentiality of documents produced in

discovery, answers to interrogatories, answers to requests for admission,

and deposition testimony.

       IT IS ORDERED that the parties’ joint motion for a protective order

(Docket #29) be and the same is hereby GRANTED; and

       IT IS FURTHER ORDERED that, pursuant to Fed. R. Civ. P. 26(c)

and Civil L. R. 26(e):

       (A) DESIGNATION OF CONFIDENTIAL OR ATTORNEYS’

EYES ONLY INFORMATION. Designation of information under this

Order must be made by placing or affixing on the document or material, in a

manner    that      will     not   interfere   with   its   legibility,   the   words

“CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY.”

              (1)          One who produces information, documents, or other

       material may designate them as “CONFIDENTIAL” when the person

       in good faith believes they contain private, sensitive, proprietary,

       and/or confidential documents and information, including deposition

       testimony, recordings, and transcripts, in possession of the parties,

       including, but not limited to, customer names, customer account

       information, financial information, trade secrets or nonpublic

       confidential technical, commercial, financial, personal, or business


                           Page 3 of 11
 Case 2:19-cv-00904-JPS Filed 11/14/19 Page 3 of 11 Document 31
    information that the parties would like to keep from being made

    public and/or accessible to third parties.

             (2)    One who produces information, documents, or other

    material may designate them as “ATTORNEYS’ EYES ONLY” when

    the person in good faith believes that they contain private, sensitive,

    proprietary, and/or confidential documents and information, including

    deposition testimony, recordings, and transcripts, in possession of the

    parties, including, but not limited to, customer names, customer

    account information, financial information, trade secrets or nonpublic

    confidential technical, commercial, financial, personal, or business

    information that requires protection beyond that afforded by a

    CONFIDENTIAL designation, because, for example, it would or could

    cause harm to the Producing Party’s business if disclosed to the other

    party.

             (3)    Except for information, documents, or other materials

    produced for inspection at the party’s facilities, the designation of

    confidential information as CONFIDENTIAL or ATTORNEYS’ EYES

    ONLY must be made prior to, or contemporaneously with, their

    production or disclosure. In the event that information, documents or

    other materials are produced for inspection at the party’s facilities,

    such information, documents, or other materials may be produced for

    inspection     before   being   marked   confidential.   Once   specific

    information, documents, or other materials have been designated for

    copying, any information, documents, or other materials containing

    confidential information will then be marked confidential after

    copying but before delivery to the party who inspected and

    designated them. There will be no waiver of confidentiality by the


                          Page 4 of 11
Case 2:19-cv-00904-JPS Filed 11/14/19 Page 4 of 11 Document 31
    inspection of confidential information, documents, or other materials

    before they are copied and marked confidential pursuant to this

    procedure.

           (4)     Portions of depositions of a party’s present and former

    officers, directors, employees, agents, experts, and representatives will

    be deemed confidential only if designated as such when the deposition

    is taken, or within 30 days of receipt of the deposition transcript.

           (5)    If   a   party   inadvertently    produces     information,

    documents, or other material containing CONFIDENTIAL or

    ATTORNEYS’ EYES ONLY information without marking or labeling

    it as such, the information, documents, or other material shall not lose

    its protected status through such production and the parties shall take

    all steps reasonably required to assure its continued confidentiality, if

    the producing party provides written notice to the receiving party

    within 10 business days of the discovery of the inadvertent production,

    identifying the information, document or other material in question

    and of the corrected confidential designation.

           (6) The parties intend to produce only non-privileged

    documents and information. The production of any document that

    is subject to any privilege or otherwise protected from disclosure, or

    which contains any information that is subject to any privilege or is

    otherwise protected from disclosure, will not be deemed to be a

    knowing and voluntary waiver of any privilege or protection

    applicable to the document or information, provided that: the

    Producing Party notifies the Receiving Party in writing of such

    inadvertent production within ten business days after the earlier of

    (a) the Producing Party’s discovery of the inadvertent production or


                          Page 5 of 11
Case 2:19-cv-00904-JPS Filed 11/14/19 Page 5 of 11 Document 31
      (b) its use in pleadings, motions, or deposition testimony by the

      Receiving Party. Upon notice from the Producing Party that it has

      inadvertently disclosed or produced a document or thing that it

      believes should be subject to the attorney-client privilege, work-

      product immunity, or any other applicable privilege or immunity,

      the Receiving Party must immediately either (1) return the

      document and all copies to counsel for the Producing Party and

      destroy all notes (except as provided for in this Order) concerning

      such document; or (2) certify to the Producing Party in writing that

      the document and all copies and all notes (except as provided for in

      this Order) concerning such document have been destroyed. If the

      Receiving Party contends that the privilege is improperly asserted

      and that the document or information is not privileged, then the

      Receiving Party will so notify the Producing Party, and the parties

      must meet and confer in an attempt to resolve the disagreement. If

      after meeting and conferring, the parties are unable to reach an

      agreement, then the Receiving Party may move this Court to compel

      the production of the document or thing and must do so within

      twenty business days after conferring with the Producing Party.

      This Order does not prohibit the Receiving Party from preparing a

      record for its own use containing the date, author(s), recipient(s),

      addresses, bates number, and general subject matter of the

      document or thing necessary to identify the document or thing at

      issue sufficient to allow for its description to the Court in a motion

      to compel.

      (B)   DISCLOSURE          AND       USE     OF     CONFIDENTIAL

INFORMATION. Information, documents, or other material designated as


                           Page 6 of 11
 Case 2:19-cv-00904-JPS Filed 11/14/19 Page 6 of 11 Document 31
CONFIDENTIAL OR ATTORNEYS’ EYES ONLY under this Order must not

be used or disclosed by the parties or counsel for the parties or any persons

identified in subparagraphs (B)(1) and (2) below for any purposes whatsoever

other than preparing for and conducting the litigation in which the

information, documents, or other material were disclosed (including appeals).

Nothing in this Order prohibits a receiving party that is a government agency

from following its routine uses and sharing such information, documents or

other material with other government agencies or self-regulatory

organizations as allowed by law.

             (1)    CONFIDENTIAL INFORMATION. The parties and

      counsel for the parties must not disclose or permit the disclosure of

      any information, documents or other material designated as

      “CONFIDENTIAL” by any other party or third party under this

      Order, except that disclosures may be made in the following

      circumstances:

                    (a)    Disclosure may be made to employees of counsel

             for the parties who have direct functional responsibility for the

             preparation and trial of the lawsuit. Any such employee to

             whom counsel for the parties makes a disclosure must be

             advised of, and become subject to, the provisions of this Order

             requiring that the information, documents, or other material be

             held in confidence.

                    (b)    Disclosure may be made only to employees of a

             party required in good faith to provide assistance in the

             conduct of the litigation in which the information was

             disclosed who are identified as such in writing to counsel for




                           Page 7 of 11
 Case 2:19-cv-00904-JPS Filed 11/14/19 Page 7 of 11 Document 31
          the other parties in advance of the disclosure of the

          confidential information, documents or other material.

                   (c)   Disclosure may be made to court reporters

          engaged for depositions and those persons, if any, specifically

          engaged for the limited purpose of making copies of

          documents or other material. Before disclosure to any such

          court reporter or person engaged in making copies, such

          reporter or person must agree to be bound by the terms of this

          Order.

                   (d)   Disclosure may be made to consultants,

          investigators, or experts (collectively “experts”) employed by

          the parties or counsel for the parties to assist in the

          preparation and trial of the lawsuit. Before disclosure to any

          expert, the expert must be informed of and agree to be subject

          to the provisions of this Order requiring that the information,

          documents, or other material be held in confidence.

                   (e)   Disclosure may be made to deposition and trial

          witnesses in connection with their testimony in the lawsuit

          and to the Court and the Court’s staff.

                   (f)   Disclosure may be made to persons already in

          lawful and legitimate possession of such CONFIDENTIAL

          information.

          (2)   ATTORNEYS’ EYES ONLY INFORMATION. The

    parties and counsel for the parties must not disclose or permit the

    disclosure of any information, documents, or other material

    designated as “ATTORNEYS’ EYES ONLY” by any other party or




                          Page 8 of 11
Case 2:19-cv-00904-JPS Filed 11/14/19 Page 8 of 11 Document 31
    third party under this Order to any other person or entity, except

    that disclosures may be made in the following circumstances:

                   (a)   Disclosure may be made to outside counsel and

          employees of outside counsel for the parties who have direct

          functional responsibility for the preparation and trial of the

          lawsuit. Any such employee to whom outside counsel for the

          parties makes a disclosure must be advised of, and become

          subject to, the provisions of this Order requiring that the

          information, documents, or other material be held in

          confidence.

                   (b)   Disclosure may be made to court reporters

          engaged for depositions and those persons, if any, specifically

          engaged for the limited purpose of making copies of

          documents or other material. Before disclosure to any such

          court reporter or person engaged in making copies, such

          reporter or person must agree to be bound by the terms of this

          Order.

                   (c)   Disclosure may be made to consultants,

          investigators, or experts (collectively “experts”) employed by

          the parties or counsel for the parties to assist in the

          preparation and trial of the lawsuit. Before disclosure to any

          expert, the expert must be informed of and agree to be subject

          to the provisions of this Order requiring that the information,

          documents, or other material be held in confidence.

                   (d)   Disclosure may be made to persons already in

          lawful and legitimate possession of such ATTORNEYS’ EYES

          ONLY information.


                          Page 9 of 11
Case 2:19-cv-00904-JPS Filed 11/14/19 Page 9 of 11 Document 31
      (C)    MAINTENANCE OF CONFIDENTIALITY. Except as

provided in subparagraph (B), counsel for the parties must keep all

information, documents, or other material designated as confidential that

are received under this Order secure within their exclusive possession and

must place such information, documents, or other material in a secure area.

             (1)     All   copies,    duplicates,    extracts,   summaries,     or

      descriptions (hereinafter referred to collectively as “copies”) of

      information, documents, or other material designated as confidential

      under this Order, or any portion thereof, must be immediately affixed

      with the words “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY” if

      not already containing that designation.

             (2)     To the extent that any information designated as

      “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY” is filed with the

      Court, or is substantively incorporated in any papers to be filed with

      the court, the records and papers must be redacted only to the extent

      necessary. If the parties seek to seal or restrict a document, either in part

      or in full, they must file a motion to seal or restrict that document,

      together with a redacted copy on the record. They must also

      simultaneously file unredacted copies under seal or restricted with the

      Clerk of Court via the CM-ECF system. The parties shall act in good

      faith in designating records to be filed, in whole or in part, under seal

      or as a restricted document.

      (D)    CHALLENGES TO CONFIDENTIALITY DESIGNATION.

Counsel for the party or parties receiving the Confidential Information

(“Receiving Party”) may challenge the designation of all or any portion of

the Confidential Information by providing written notice of the objection to

counsel for the party producing the Confidential Information (“Producing


                          Page 10 of 11
Case 2:19-cv-00904-JPS Filed 11/14/19 Page 10 of 11 Document 31
Party”). If the Receiving Party challenges the designation, then the parties

will meet and confer in good faith to resolve the challenge. If the parties are

unable to agree as to whether the designation is appropriate within ten

business days of receipt of the objection, then a party or interested member

of the public may challenge the designation of confidentiality by motion.

The movant must accompany such a motion with the statement required

by Civil L. R. 37. The designating party bears the burden of proving that the

information, documents, or other material at issue are properly designated

as confidential. The Court may award the party prevailing on any such

motion actual attorney fees and costs attributable to the motion.

       (E)    CONCLUSION OF LITIGATION. At the conclusion of the

litigation, a party may request that all information, documents, or other

material not filed with the Court or received into evidence and designated

as CONFIDENTIAL or ATTORNEYS’ EYES ONLY under this Order be

returned to the originating party or, if the parties so stipulate, destroyed,

unless otherwise provided by law. Notwithstanding the requirements of

this paragraph, a party may retain a complete set of all documents filed

with the Court, subject to all other restrictions of this Order.

       Dated at Milwaukee, Wisconsin, this 14th day of November, 2019.

                                    BY THE COURT:




                                    J.P. Stadtmueller
                                    U.S. District Judge




                          Page 11 of 11
Case 2:19-cv-00904-JPS Filed 11/14/19 Page 11 of 11 Document 31
